[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTION OF MEMORANDUM OF DECISION ON PREJUDGMENT REMEDYDATED MARCH 7, 1995
The court, having reviewed its memorandum of decision, dated March 7, 1995, hereby corrects the scrivener's error contained in the sentence beginning on the last line of the first page of said memorandum and ending on the second line of the second page of said memorandum. The court hereby strikes the word "exclude" from said sentence and replaces it with the word "include." The sentence as corrected now reads:
    The aforementioned agreement, together with the fact that Nash's claimed commission does not include the value of the real property, makes this defense insufficient to blunt probable cause.
Stodolink, J.